ALLREAD, J.
Mrs. Hoffman, the wife of Douglas Hoffman, testified. The defendant, the plaintiff in error here, also testified. Neither Mrs. Hoffman nor Douglas deny that the officers found the whiskey, but they claim that the whiskey was in the house at the time of a previous arrest and the fine therefore covered the whiskey in controversy. However that is, it is nowhere claimed that the whiskey was taken possession of by the enforcement officers or that the former judgment covered the time in controversy here.
They also claim that the whiskey was on the premises for family use and was not intended to be sold or disposed of, This contention, however, is not a defense and there is no claim that the possession of liquor on the date in question was to be used for any lawful purpose.
We are therefore of opinion that the judgment of the Probate Court convicting the plaintiff in error, and the judgment of the Court of Common Pleas affirming that judgment, are correct.
Kunkle and Hornbeck, JJ, concur.